Citation Nr: 0911411	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbar disc herniation, L5-S1, with low back strain.

2.  Entitlement to a rating in excess of 10 percent for right 
lumbar radiculopathy.   

3.  Whether a timely notice of disagreement was filed as to a 
February 5, 2004, rating decision denying service connection 
for a bipolar disorder, a low back disorder, and hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.
 
7.  Entitlement to an effective date earlier than March 17, 
2005, for the grant of service connection for a lumbar disc 
herniation, L5-S1, with low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  

The Board additionally notes that the Veteran filed a claim 
for service connection for pituitary adenoma with headaches 
in correspondence received December 2006.  A January 2008 
rating decision deferred adjudication pending VCAA notice. 
Although June 2008 VCAA notice was sent in response to the 
January 2008 rating decision, this issue has not yet been 
adjudicated by the RO. It is referred to the RO for further 
consideration.

On a final procedural issue, the Veteran appears to have 
claimed clear and unmistakable error (CUE) in the July 1988 
rating decision.  Significantly, however, that decision was 
subsumed by an October 1990 decision on the same issues.  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2008).  
Therefore, there can be no collateral attack on the July 1988 
rating decision at this juncture.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
Federal Circuit held that § 3.105(a) applied only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  Id. 
at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 
224 (1994), the Court held that an RO decision "appealed to 
and affirmed by the Board" was thus "subsumed by the 
Board's decision," and could not be attacked on CUE grounds. 
See Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub nom. 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 1255 (1999).

To the extent the Veteran believes the issues were not 
adequately addressed by the Board in its October 1990 
decision, such a contention is properly raised in a motion 
submitted directly to the Board requesting review of the 
Board's decision for CUE, rather than by pursuing a claim 
with the RO for revision of the RO's decision based upon CUE, 
since the Board's decision subsumed that RO decision.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as bipolar disorder, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of subjective complaints 
of pain; objective findings include range of motion greater 
than 30 degrees, no incapacitating episodes requiring 
hospitalization or bedrest as prescribed by a physician, or 
ankylosis.

2. Throughout the rating period on appeal, the Veteran's 
radiculopathy involving the right lower extremity has been 
productive of complaints of tingling and numbness; 
objectively, the evidence reveals mild, but not moderate, 
neurologic symptomatology.

3.  In a February 5, 2004, rating decision, the Cleveland RO 
denied service connection for a bipolar disorder, a low back 
disorder, and bilateral hearing loss. 

4.  Notice of the RO's February 5, 2004 decision was mailed 
to the Veteran on February 9, 2004.  He was informed of his 
appellate rights, that his records were being returned to his 
local RO, and that any disagreement with their decision 
should be made to his local RO.

5.  A written communication from the Veteran dated February 
3, 2005, expressing disagreement with the RO's February 5, 
2004, rating decision was mailed to the Cleveland RO and 
received by the local RO in Newark, New Jersey on March 17, 
2005; the notice of disagreement was not timely filed and the 
February 5, 2004, rating decision is final.

6.  In an unappealed October 1990 BVA decision, the BVA 
denied a claim of entitlement to service connection for a 
genitourinary disorder; the evidence added to the record 
since October 1990, when viewed by itself or in the context 
of the entire record, does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim for a 
genitourinary disorder.

7.  In an unappealed February 2004 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for bilateral hearing loss and for an acquired 
psychiatric disorder. 

8.  The evidence added to the record since February 2004, 
when viewed by itself or in the context of the entire 
record, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim for hearing loss.

9.  The evidence added to the record since February 2004, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim for an 
acquired psychiatric disorder.  

10.  In a July 1988 rating decision, the RO denied service 
connection for a low back disorder.  The Veteran appealed and 
the BVA subsequently denied in an October 1990 decision.  He 
did not appeal that decision and it became final. 

11.  In a February 2004 rating decision, the RO denied the 
Veteran's request to reopen his claim for service connection 
for a low back disorder.  He did not timely appeal the 
February 2004 rating decision and that decision became final.

12.  The Veteran filed a subsequent request to reopen his 
claim for service connection for low back disorder, which was 
received on March 17, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
lumbar disc herniation, L5-S1, with low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5243-5237 (2008).
 
2.  The criteria for a rating in excess of 10 percent for 
right lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.124a, DCs 5243-8520 (2008).

3.  A timely notice of disagreement was not submitted to the 
February 5, 2004, rating decision denying service connection 
for a bipolar disorder, a low back disorder, and hearing 
loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.301, 20.302, 20.305, 20.306 (2008).

4.  The February 2004 rating decision, which denied the 
Veteran's claim to reopen entitlement to service connection 
for a bipolar disorder, a low back disorder, and hearing 
loss, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

5.  The October 1990 BVA decision, which denied the claim 
for service connection for a genitourinary disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 3.160(d) 
(2008).

6.  The evidence received subsequent to the October 1990 BVA 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

7.  The evidence received subsequent to the February 2004 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

8.  The evidence received subsequent to the February 2004 RO 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

9.  The criteria for an effective date earlier than March 17, 
2005, for the grant of service connection for a lumbar disc 
herniation, L5-S1, with low back strain have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2008); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to an increased ratings 
for his low back disability, including radiculopathy. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back Disability

The Veteran's low back disability is rated at 20 percent 
disabling pursuant to DCs 5243-5237.  In order to warrant a 
higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  
or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (all at 40 
percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating. Indeed, a private treatment report indicated 
lumbar range of motion with minimum decreased flexion with 
pain.  Further, a June 2007 VA examination revealed forward 
flexion of the thoracolumbar spine from 0 to 50 degrees, with 
pain beginning at the end of range of motion. Because even 
considering pain, flexion is not shown at 30 degrees or less, 
the findings above do not support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint. While range of motion is limited, the present 
level of range of motion does not indicate a fixation of the 
spine.  Therefore, a higher rating based on ankylosis is not 
warranted.

While he has reported on-going back pain, the evidence does 
not show that he has been ordered bedrest by a physician.  
Moreover, at his July 2007 VA examination he did not report 
any incapacitating episodes during the past 12-month period 
related to his back.  

Further, although he essentially testified at his January 
2009 BVA hearing that there are times where he has so much 
back pain he cannot pick things up around his house, and that 
he often goes to the chiropractor, he did not indicate that 
he has spent any time, due to his back disability, on ordered 
bedrest by a physician.  As he has not demonstrated that he 
experienced incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, a rating of 40 percent is not for application.  

Right Lumbar Radiculopathy

As noted above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  In this vein, it is noted that throughout 
the rating period on appeal, the Veteran has been assigned a 
separate 10 percent evaluation for radiculopathy for the 
right lower extremity, associated with his low back 
disability pursuant to 38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve.  In order to be 
entitled to the next-higher 20 percent rating, the evidence 
must show moderate incomplete paralysis of the sciatic nerve.
The evidence does not support the assignment of a 20 percent 
evaluation for his right lower extremity for the neurologic 
manifestations of his back disability. In so finding, it is 
noted that the Veteran complained of a tingling and numbness 
in his right lower extremity at a June 2007 VA examination. 

Upon examination, the examiner noted normal muscle strength 
bilaterally in his lower extremities. Sensation was deemed 
grossly intact to light touch.  Deep tendon reflexes were 
reduced in his lower extremities.  He was diagnosed with 
right lumbar radiculopathy. No complaints or diagnosis were 
made with respect to his left lower extremity. 

Neurological examination at a private July 2007 treatment 
visit revealed normal muscle strength of the lower 
extremities. His right Achilles reflex was reported as 0/2 
and his right patellar reflex, left Achilles reflex and left 
patellar reflex were normal. Sensory examination showed 
decreased light touch sensation in his lateral right thigh.  

The Board finds that the pertinent evidence, as detailed 
above, reveals no more than mild neurologic manifestations of 
a back disability.  To the extent that neurologic 
symptomatology is shown, such symptoms have been contemplated 
by the 10 percent rating assigned to his right lower 
extremity.  As complaints and diagnosis have not been made 
with respect to his left lower extremity, the Board finds 
that a separate rating for the left lower extremity is not 
warranted at this time. 

With respect to both claims for increased ratings, the Board 
has also considered his statements and sworn testimony.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
low back pathology and radiculopathy of the right lower 
extremity are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009). 

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
of the severity of his disabilities.  In sum, after a careful 
review of the evidence of records, the Board finds that the 
benefit of the doubt rule is not applicable and the appeals 
are denied. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that his back and 
associated neurological disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of these disabilities.   

While the Veteran reported at his January 2009 BVA hearing 
that he was currently unemployed and on disability, he 
attributed this employment status to his psychiatric 
disorder.  As his claim for service connection for a 
psychiatric disorder is being remanded by this decision, and 
he has not yet been service-connected for that disorder, 
referral for consideration of an extra-schedular evaluation 
is not warranted.

II. Timeliness of Notice of Disagreement

A notice of disagreement (NOD) must express disagreement with 
a determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision. 38 C.F.R. § 
20.302 (2008). An NOD may be filed by the claimant or his 
authorized representative. 38 C.F.R. § 20.201 (2008).

Under 38 C.F.R. § 20.300 (2008), a NOD must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed unless 
notice has been received that the applicable VA records have 
been transferred to another VA office.  In that case, the NOD 
must be filed with the RO which has assumed jurisdiction over 
the applicable records. 

In July 2002, the Veteran filed claims with the Newark RO. In 
a February 5, 2004, rating decision, the Cleveland RO denied 
service connection for a bipolar disorder, a low back 
disorder, and hearing loss on the basis of new and material 
evidence.  Notice of this decision was mailed by the 
Cleveland RO to the Veteran on February 9, 2004, informing 
him of his appellate rights. 

Further, the notice indicated that his records were being 
returned to his local RO and that he should contact that 
office if he had any questions.  The letter went on to 
indicate that if he should disagree with the February 2004 
decision, he should write and tell his local VA regional 
office why.  It additionally instructed him that he had one 
year from the date of this letter to appeal the decision. 

A written communication from the Veteran dated February 3, 
2005, expressing disagreement with the RO's February 5, 2004, 
rating decision was addressed by the Veteran to the Cleveland 
RO and date stamped by the Newark RO on March 17, 2005.  The 
Board notes that the Veteran improperly addressed and mailed 
his NOD to the Cleveland RO, as opposed to the Newark RO, as 
instructed to do so. 

Although he contends that he timely filed an NOD and the 
United States Postal Service (USPS) did not timely deliver it 
to the Cleveland RO, this argument is not relevant as the 
letter was addressed and sent by the Veteran to the incorrect 
RO.  Furthermore, because the document was not received by 
the appropriate RO until March 17, 2005, it was untimely.

Thus, the weight of evidence is against a finding that the 
Veteran's NOD, received by the Newark RO on March 17, 2005, 
was timely filed.  As a timely NOD was not submitted with the 
February 5, 2004, rating, the appeal as to the timeliness is 
denied. 

II. New and Material Claims

The Board will address three new and material evidence 
claims, a genitourinary disorder denied by the Board in 
October 1990, and hearing loss and an acquired psychiatric 
disorder denied by the RO in February 1994.  As discussed 
below, the claim for a psychiatric disorder will be reopened 
and remanded for further development.  The remaining two new 
and material evidence claims are denied.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims in 2005 and 2006, this version 
of 38 C.F.R. § 3.156(a) is applicable in this case.

Genitourinary Disorder

In April 1987, the Veteran filed a claim of entitlement to 
service connection for urinary problems, which was denied by 
the RO in a July 1988 rating decision on the basis that the 
evidence failed to show any current urinary problems.  He 
appealed and the BVA denied the claim in October 1990 on the 
basis that genitourinary problems in service were acute and 
transitory in nature.   

In May 2006, he sought to reopen his previously-denied 
genitourinary claim, which was denied in a November 2006 
rating decision presently on appeal on the basis that no new 
and material evidence had been submitted.  Based on the 
procedural history set forth above, the question for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim. 

The evidence of record at the time of the October 1990 BVA 
decision included service treatment records, private 
treatment records and testimony at a February 1990 personal 
hearing.  The evidence added to the record since the October 
1990 BVA decision includes numerous private treatment records 
and VA treatment records. While new, this evidence is not 
material, as it does not address the critical inquiry, i.e. 
the etiology of the Veteran's genitourinary disorder.  
Therefore, this evidence does not support a claim to reopen.

Bilateral Hearing Loss

In April 1987, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss, which was 
denied by the RO in a July 1988 rating decision on the basis 
that the evidence failed to show that a recognizable hearing 
disorder began during service.  He appealed and the BVA 
denied the claim in October 1990 on the basis that a February 
1988 post-service audiological examination demonstrated 
normal hearing, and that any hearing loss noted at his 
separation from service was temporary and not chronic. 

The Veteran subsequently filed a claim to reopen in July 
2002, which was denied in a February 2004 rating decision.  
As determined above, he did not timely appeal and that 
decision became final.  In March 2005, he again sought to 
reopen his previously-denied hearing loss claim, which was 
denied in an April 2006 rating decision presently on appeal 
on the basis that no new and material evidence had been 
submitted.  Based on the procedural history set forth above, 
the question for consideration is whether new and material 
evidence has been received to reopen the previously denied 
claim. 

The evidence of record at the time of the last final February 
2004 rating decision included re-submitted service treatment 
records and private treatment records.  The evidence added to 
the record since the February 2004 rating decision includes a 
private treatment audiological report. While new, this 
evidence is not material, as it does not address the critical 
inquiry, i.e. the etiology of the Veteran's hearing loss.  
Therefore, this evidence does not support a claim to reopen.

With respect to both claims, the evidence detailed above was 
not previously before the Board or RO, respectively.  While 
"new," the evidence added to the record subsequent to the 
last final RO decision (hearing loss claim) and last final 
BVA decision (genitourinary claim) is not material.  Indeed, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claims, or raise a reasonable 
possibility of substantiating the claims.  

Although the Veteran has offered several statements and 
testimony at a January 2009 BVA hearing as to the cause of 
his hearing loss and genitourinary disorders, these 
statements are essentially duplicative of the contentions he 
has made all along.  Moreover, his statements alone are not 
new and material evidence because these disorders are not the 
type of which a lay person is competent to offer a diagnosis 
or etiology.  Robinson v. Shinseki, No. 06-0164 (March 3, 
2009); see also Mora, 5 Vet. App. at 214 (lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  

The Veteran's hearing loss claim was denied because the 
evidence did not show that chronic hearing loss was incurred 
in or aggravated by active service.  The genitourinary claim 
was denied on the basis that symptoms demonstrated in service 
were acute and transitory in nature.  Such evidence remains 
lacking.  As such, material evidence as contemplated under 
38 C.F.R. § 3.156(a) has not here been received.  
Consequently, the requests to reopen the claims are denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  

Acquired Psychiatric Disorder

As to the claim for a psychiatric disorder, the Board finds 
that the claims should be reopened.  Historically, the 
Veteran filed a claim of entitlement to service connection 
for a psychiatric disorder, claimed as bipolar disorder in 
July 2002. This claim was denied in a February 2004 rating 
decision.  He did not timely appeal and this issue became 
final.

He filed to reopen his claim in March 2005, but withdrew this 
claim via September 2005 correspondence.  In May 2006, he 
once again filed to reopen his claim.  In November 2006, the 
RO denied the claim on the basis that no new and material 
evidence had been submitted.  In a subsequent April 2008 
statement of the case, the Decision Review Officer reopened 
the claim but denied it on the merits.  The Veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the February 2004 
rating decision included a VA examination and private 
treatment notes. The RO denied the claim, stating that there 
was no evidence to show that his current bipolar disorder was 
caused by or began in military service. 

In May 2006, he filed the current claim.  The evidence added 
to the record, since the February 2004 rating decision, 
includes a letter from a private doctor submitted in August 
2006.  Specifically, the Board finds that the August 2006 
private medical opinion is sufficient to reopen the claim.  
Indeed, this evidence was not previously before the RO and is 
not cumulative or redundant of evidence associated with the 
claims file at the time of the February 2004 decision.  

Most significantly, the physician discussed the Veteran's 
current psychiatric diagnosis and went on to remark that "I 
find it very likely that at the time of his military service, 
[the Veteran] had the symptoms of Bipolar Disorder."  Given 
the physician's medical opinion, a reasonable possibility of 
substantiating his claim is raised.  Therefore, the claim 
will be reopened and remanded as discussed in the Remand 
portion of this decision.

III. Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the Veteran seeks an effective date earlier 
than March 17, 2005, for a grant of service connection for a 
lumbar disc herniation, L5-S1, with low back strain.  
Specifically, he testified at his January 2009 BVA hearing, 
that the grant of service connection should be effective back 
to a July 14, 2003, VA examination. 

In deciding this case based on its application of the law to 
the pertinent facts, the Board notes that the "date of 
receipt" of claim means the date on which the claim was 
received by VA, except as to specific provisions for claims 
received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 
3.1(r).  

On March 17, 2005, he untimely appealed a February 2004 
rating decision.  This February 2004 decision became final.  
As such, the RO construed this communication as a new claim 
to reopen his claim for a low back disorder.  In May 2007, 
the RO granted service connection for his low back disorder.  
In June 2007, he submitted a disagreement to the effective 
date.  

Importantly, after the RO's decision to deny his claim to 
reopen in February 2004, the record contains no statement or 
communication submitted to VA that constitutes a request to 
reopen his claim until March 17, 2005.  The Board 
acknowledges the July 2003 VA back examination.  However, 
because he had not been granted service connection for a low 
back disorder, the mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Therefore, the evidence of record does not indicate 
that VA was in receipt of his claim to reopen at any time 
prior to March 17, 2005.  

The law and regulations provide that the effective date of an 
award based on a claim reopened after a final disallowance, 
as is the case here, shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (emphasis added).  Because his application 
to reopen his service connection claim for a low back 
disorder was not received by the VA until March 17, 2005, 
regardless of whether entitlement to compensation benefits 
arose at an earlier date, he is not entitled to an earlier 
effective date prior to March 17, 2005, as a matter of law.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
earlier effective date for service connection for a low back 
disorder, the Board is unable to grant the benefits sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to his claim regarding the timeliness of his 
notice of disagreement with a February 5, 2004 rating 
decision, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As to his claim to reopen his claim for entitlement to 
service connection for a psychiatric disorder, the Board has 
reopened his claim in this decision. Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With regards to his bilateral hearing loss and genitourinary 
disorder claims,  the notice letter provided to the Veteran 
in April 2005 (hearing loss) and June 2006 (genitourinary), 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Although the RO incorrectly identified a July 1988 rating 
decision as the last final denial with respect to both of 
these issues, the Board finds that there is no prejudice to 
the Veteran in proceeding to adjudicate the claims.

First, the reasons that he was previously denied both claims 
are identified correctly.  That is, the April 2005 VCAA 
letter correctly identified that he was previously denied 
bilateral hearing loss because the evidence submitted did not 
establish service connection.  The requirements to support a 
service connection claim were provided.  Moreover, the June 
2006 VCAA notice letter correctly indicated that his 
genitourinary claim was denied because the evidence of this 
disorder in service was acute and transitory in nature. 

Further, he was given information regarding what was needed 
to reopen his claims in subsequent statement of the cases.  
Specifically, with respect to his hearing loss claim, a June 
2006 statement of the case (SOC) informed him of the specific 
criteria under which a claim can be reopened.  This was 
additionally completed with respect to his genitourinary 
claim in an April 2008 SOC.  Both SOCs advised him of the 
considerations of 38 C.F.R. § 3.156, explaining that he could 
reopen his claims under certain circumstances and what kind 
of evidence constituted new and material evidence.  Based on 
the above, the Veteran could be expected to understand what 
was needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to reopen his claims as reflected in his statements, 
testimony, and correspondence.  Specifically, in his January 
2009 BVA testimony he related his disorders to service. 

Based on the above, the misidentification of the last final 
denial dates in the VCAA notices do not affect the essential 
fairness of the adjudications.  Consequently, the Board finds 
that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  Therefore, the 
presumption of prejudice in the Kent letter is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify with respect to these issues.

As to his earlier effective date claim, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was 
sent to the Veteran in July 2007, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

Moreover, his earlier effective date claim arises from his 
disagreement with the initial effective date assigned 
following a grant of compensation benefits.  Courts have held 
that, once a claim for benefits is granted, the claim is 
substantiated and additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA. Further, his claim for an 
increased rating for right lumbar radiculopathy challenges 
the initial evaluation following the grant of service 
connection.  As such, no further notice is needed under VCAA.
 
With respect to his increased rating claim for a low back 
disorder, § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Although a separate increased rating claim was not filed, the 
RO assumed a new claim for an increased rating with respect 
to this issue based on a June 2007 VA examination. A letter 
satisfying the notice requirements of Vazquez-Flores was sent 
to the Veteran in June 2008, following the adjudication of 
the claim.  

Specifically, the June 2008 letter notified the claimant 
that, to substantiate his claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and an effect on daily living. Moreover, the 
letter provided him with the correct diagnostic criteria used 
to evaluate a disability for VA compensation purposes.  The 
claim was subsequently readjudicated, and an SOC was issued 
in August 2008.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Although the VCAA notice was not 
sent prior to the January 2008 adjudication of the Veteran's 
back claim, the issuance of fully complaint VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect. Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).   

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and the Veteran has submitted private treatment records.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2009. 

With respect to the hearing loss and genitourinary claims to 
reopen, specific VA medical opinions are not needed to 
consider whether he has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denials.  
Therefore, a remand for VA opinions is not warranted with 
respect to these issues.
 
Further, with respect to his increased rating claims for his 
back and radiculopathy, a June 2007 VA examination was 
obtained.  Medical examinations are not relevant as to the 
notice of disagreement and earlier effective date claims.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a lumbar disc 
herniation, L5-S1, with low back strain, is denied.

A rating in excess of 10 percent for right lumbar 
radiculopathy is denied.   

An NOD with a February 5, 2004, rating decision denying 
service connection for a bipolar disorder, a low back 
disorder, and hearing loss was not timely filed.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a genitourinary disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
bipolar disorder, is granted.  

An effective date earlier than March 17, 2005, for the grant 
of service connection for a lumbar disc herniation, L5-S1, 
with low back strain, is denied. 


REMAND

Having reopened the claim of entitlement to service 
connection for a psychiatric disorder, the Board finds that a 
remand is in order.  As provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA) and (2) a VA examination should be undertaken.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Veteran testified at 
his January 2009 BVA hearing that he is currently receiving 
SSA disability income for his bipolar disorder.  

Additionally, the evidence reflects a determination by the 
SSA granting the Veteran benefits due to his psychiatric 
disorder. It is unclear from the record whether all documents 
relevant to this decision have been associated with the 
claims file. As SSA records may be relevant to this 
particular claim, the RO should obtain them.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).   
Although the Veteran's August 2006 private physician opined 
that it is very likely that at the time of his military 
service he had symptoms of bipolar disorder, the opinion is 
not sufficient to grant service connection. 

Specifically, the private physician did not discuss the basis 
for the opinion, nor does it appear that he had the claims 
file for review.  It seems that the private physician 
reviewed a small number of performance evaluation reports 
from both the Veteran's active duty service and his time in 
the Reserves.  No reference was made to any other service 
treatment records.  The private physician did not account for 
why the Veteran's service treatment records were devoid of 
any psychiatric treatment or why the Veteran's separation 
examination, in January 1981, contained a normal clinical 
psychiatric evaluation. 

The Board finds the private medical opinion is no more than 
an "indication" that the Veteran's psychiatric disorder may 
be associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his psychiatric disorder 
is causally related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Offer the Veteran's August 2006 
private treating physician an opportunity 
to offer any additional statement 
regarding the connection between the 
Veteran's psychiatric disorder and active 
duty. 

3.  Whether additional information is 
received or not, schedule the Veteran for 
an examination to evaluate the 
relationship between his current 
psychiatric disorder and active duty 
service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not (i.e., 
probability of 50 percent) that the 
Veteran's psychiatric disorder, is 
causally related to service.  Any opinion 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including any SSA 
records and/or any other statements 
received, must be reviewed in conjunction 
with such the examination, and the 
examiner must indicate that such review 
occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


